Present:   All the Justices

THE HONORABLE A. ELISABETH OXENHAM,
JUDGE OF THE JUVENILE AND DOMESTIC
RELATIONS DISTRICT COURT OF HENRICO COUNTY

v.   Record No. 980437   OPINION BY JUSTICE CYNTHIA D. KINSER
                                           June 5, 1998
J.S.M., ETC., ET AL.

           FROM THE CIRCUIT COURT OF HENRICO COUNTY
                     James E. Kulp, Judge


      On January 9, 1998, the Circuit Court of Henrico

County issued a writ of prohibition against the Honorable

A. Elisabeth Oxenham, Judge of the Juvenile and Domestic

Relations District Court of Henrico County (Judge Oxenham).

Under the terms of the circuit court’s order, Judge Oxenham

could not prevent Robert H. Martin (Robert) from retaining

an attorney to represent his minor son on a petition

charging assault and battery filed by the child’s mother.

The dispositive issue in this appeal is whether Judge

Oxenham had jurisdiction to adjudicate the disposition of

the petition and, in doing so, had authority to appoint

counsel to represent the child.     We conclude that she had

both the jurisdiction and authority to act and will,

therefore, reverse the judgment of the circuit court.

                               I.

      On August 18, 1997, Olivia Lee Ligon Martin (Olivia)
filed a petition against J.S.M., 1 her ten-year-old son,

alleging that he committed assault and battery against her

on July 2, 1997, in violation of Code § 18.2-57.2.     At the

initial hearing on the petition before Judge Oxenham, a

dispute arose between the parents regarding who should

represent J.S.M. on the pending assault and battery charge.

At that time, J.S.M.’s parents were involved in divorce and

custody proceedings.   Olivia had sole custody of J.S.M.,

and Robert’s visitation rights with J.S.M. had been

temporarily suspended.     Robert stated that he had retained

the counsel representing him in the divorce proceedings to

defend J.S.M.   Olivia, however, wanted the attorney

representing her in the divorce case to serve as her son’s

counsel or, in the alternative, to have the court appoint

an attorney for J.S.M. 2   The issue of legal representation

for J.S.M. remained unresolved at the conclusion of the

hearing.

     On October 31, 1997, J.S.M., individually and by his

next friend, Robert, filed a motion requesting Judge

Oxenham to recuse herself from hearing the pending petition


     1
         Full name of the minor deleted by this Court.
     2
        Olivia’s attorney later wrote Judge Oxenham and
stated that due to his involvement in the pending divorce
proceedings between Robert and Olivia, he could not
represent J.S.M.

                                2
against J.S.M. or, in the alternative, to permit Robert to

choose counsel for J.S.M.    In a November 6, 1997 letter

opinion, Judge Oxenham denied the motion and appointed

defense counsel and a guardian ad litem for J.S.M.     Judge

Oxenham based her decision on the unusual degree of

animosity between J.S.M.’s parents and on Olivia's request

for the court to appoint an attorney to represent J.S.M.

since she could not afford to retain counsel for him.

Judge Oxenham concluded that it was in J.S.M.’s best

interests to have a court-appointed defense attorney as

well as a guardian ad litem.

     In response to Judge Oxenham’s decision, Robert and

J.S.M. filed a petition for a writ of mandamus in the

circuit court. 3   The petition requested, inter alia, the

court to compel Judge Oxenham to allow Robert to select his

son’s counsel.     The circuit court held a hearing on the

matter during which J.S.M.’s guardian ad litem stated that

he had not asked J.S.M. whether he preferred to have a

court-appointed attorney or private counsel.    However, the

guardian ad litem stated that J.S.M. did not “express . . .

to me an opposition” to his court-appointed attorney and



     3
        The petition for a writ of mandamus was filed by
Robert, individually, and by J.S.M., individually and by
his next friend Robert.

                                3
“appeared to be pleased” with his current legal

representation.    At the conclusion of the hearing, the

court stated that it “[was] going to treat the petition for

mandamus as a petition for writ of prohibition.”     The court

then granted the writ of prohibition.     Judge Oxenham filed

a motion to reconsider, which the circuit court denied.

Judge Oxenham appeals.

                               II.

        The law concerning writs of prohibition is well-

established and provides the framework for deciding this

case.    “A writ of prohibition is an extraordinary remedy

employed ‘to redress the grievance growing out of an

encroachment of jurisdiction.’”      Elliott v. Great Atlantic

Management Co., Inc., 236 Va. 334, 338, 374 S.E.2d 27, 29

(1988) (quoting James v. Stokes, 77 Va. 225, 229 (1883)).

In Grief v. Kegley, 115 Va. 552, 79 S.E. 1062 (1913), we

stated the well-settled principle that:

        [T]he writ of prohibition does not lie to correct
        error, but to prevent the exercise of the jurisdiction
        of the court by the judge to whom it is directed,
        either where he has no jurisdiction at all, or is
        exceeding his jurisdiction. If the court or judge has
        jurisdiction to enter any order in the proceeding
        sought to be prohibited, the writ does not lie.

Id. at 557, 79 S.E. at 1064; see also Elliott, 236 Va. at

338, 374 S.E.2d at 29; In re Department of Corrections, 222
Va. 454, 461, 281 S.E.2d 857, 861 (1981); County School Bd.


                                4
of Tazewell County v. Snead, 198 Va. 100, 107, 92 S.E.2d
497, 503 (1956).

     Jurisdiction is “‘the power to adjudicate a case upon

the merits and dispose of it as justice may require.’”     Id.

at 104-05, 92 S.E.2d at 501 (quoting Southern Sand and

Gravel Co., Inc. v. Massaponax Sand and Gravel Corp., 145
Va. 317, 332, 133 S.E. 812, 816 (1926) (Burks, J.,

concurring)); see also Black’s Law Dictionary 853 (6th ed.

1990).   Accordingly, a writ of prohibition does not lie

against Judge Oxenham if she had jurisdiction to adjudicate

the disposition of the petition charging J.S.M. with

assault and battery, and in doing so, had authority to

appoint counsel to represent him.   We find that Judge

Oxenham acted within her jurisdiction and that the circuit

court, therefore, erred in issuing the writ of prohibition.

     Under Code § 16.1-241(J), the juvenile and domestic

relations district court has exclusive original

jurisdiction over “[a]ll offenses in which one family or

household member is charged with an offense in which

another family or household member is the victim . . . .”

The court also has exclusive original jurisdiction

regarding the disposition of a child who is alleged to be




                              5
delinquent. 4   Code § 16.1-241(A)(1).   In regard to the

appointment of counsel for a child charged with a

delinquent act, Code § 16.1-266(B) provides as follows:

          Prior to the detention review hearing or the
     adjudicatory or transfer hearing by the court of
     any case involving a child who is alleged to be
     . . . delinquent, such child and his or her
     parent, guardian, legal custodian or other person
     standing in loco parentis shall be informed by a
     judge, clerk or probation officer of the child’s
     right to counsel . . . and be given an
     opportunity to:

       1. Obtain and employ counsel of the child’s own
     choice . . . . 5

Finally, subsection D of Code § 16.1-266 provides that

“[i]n all other cases which in the discretion of the court

require counsel or a guardian ad litem to represent the

interests of the child . . . , a discreet and competent

attorney-at-law may be appointed by the court.”

     As a judge of the juvenile and domestic relations

district court, Judge Oxenham clearly had jurisdiction

under Code § 16.1-241 to adjudicate the disposition of the

petition charging J.S.M. with assault and battery.     In

     4
        A “delinquent act” means “an act designated a crime
under the law of this Commonwealth . . . .” Code § 16.1-
228.
     5
        Subsection B(2) of Code § 16.1-266 provides that if
a child is indigent, a statement of indigence and a
financial statement shall be filed, and the court shall
appoint an attorney to represent the child. A third



                               6
doing so, Judge Oxenham also had authority under Code

§ 16.1-266 to appoint counsel to represent J.S.M.

Exercising the discretion granted her in Code § 16.1-266,

Judge Oxenham correctly concluded that J.S.M.’s age as well

as the open animosity between his parents prevented J.S.M.

from choosing his own counsel.      At that time, J.S.M.'s

parents were still embroiled in divorce and custody

proceedings, and Robert's visitation rights had been

temporarily suspended.    Furthermore, J.S.M.’s parents could

not agree on an attorney to represent their son.     Given

these ongoing conflicts, Judge Oxenham determined that it

was in J.S.M.'s best interests to be represented by an

attorney who was not involved in the legal proceedings

between his parents.     Cf. Stanley v. Fairfax Co. Dep’t of

Soc. Services, 10 Va. App. 596, 601, 395 S.E.2d 199, 202

(1990), aff’d, 242 Va. 60, 405 S.E.2d 621 (1991)

(recognizing that rights of child are often separate and

distinct from those of other parties to litigation and are

best protected by independent counsel).

     Nevertheless, Robert and J.S.M. argue that Judge

Oxenham did not follow the necessary procedural steps for

appointing counsel under Code § 16.1-266 and thus violated


_________________
alternative is waiver of the right to be represented by an
attorney. Code § 16.1-266(B)(3).

                                7
J.S.M.'s Sixth Amendment right to counsel guaranteed by the

United States Constitution.   They contend that Judge

Oxenham should not have imposed her choice of counsel on

J.S.M. without first making an actual finding, after notice

and hearing, that a conflict exists between J.S.M. and his

father and that J.S.M. is incapable of choosing his own

attorney.   In other words, they assert that Judge Oxenham

had to give J.S.M. and his father the opportunity to obtain

and employ counsel of J.S.M.’s own choice before she could

appoint an attorney for J.S.M.    Thus, according to Robert

and J.S.M., Judge Oxenham lost whatever jurisdiction she

initially had by preempting J.S.M.’s right to select his

attorney.

     We disagree with their argument and note that the

cases upon which Robert and J.S.M. rely are habeas corpus

cases in which we addressed the statutory requirement

regarding the appointment of a guardian ad litem for a

child who appears in court without representation by either

a parent or an attorney.   See Pruitt v. Peyton, 209 Va.
532, 535, 165 S.E.2d 288, 290 (1969); Gogley v. Peyton, 208
Va. 679, 682, 160 S.E.2d 746, 748 (1968); Gregory v.

Peyton, 208 Va. 157, 160, 156 S.E.2d 624, 625-26 (1967).

In each of these cases, we held that the juvenile court's

failure to appoint a guardian ad litem for the child


                              8
rendered the subsequent proceedings or convictions void.

Those cases, however, are not relevant to this appeal since

Judge Oxenham did not fail to appoint an attorney to

represent J.S.M.   Further, if she omitted any procedural

step required by Code § 16.1-266(B) regarding the

appointment of counsel for a child charged with committing

a delinquent act, such an omission was merely a procedural

error and did not result in a loss of jurisdiction.    A writ

of prohibition does not lie to correct errors.   Grief, 115

Va. at 557, 79 S.E. at 1064.

     For these reasons, we will reverse the judgment of the

circuit court and dismiss the writ of prohibition.

                                      Reversed and dismissed.




                               9